Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Peptide SEQ ID NOS: 36-49 & Method of Reducing Risk of RSV Employing Such
The following is an examiner’s statement of reasons for allowance:
	As previously stated, the elected peptide SEQ ID NO: 46 was not found to be reasonably taught or suggested by the prior art of record.  Further, after review, the allowable subject matter scope has been broadened based on review of the claim amendments, arguments and support within the specification to the following:  merger of the claims 39 and 40 peptide subgenus, salt thereof; or variant thereof wherein the variant ‘is’ a peptide selected from the group consisting of any one of peptide SEQ ID NOS: 36-47 (all 20mers, except for SEQ ID NO: 38 and 47 (18mers) and SEQ ID NO: 39 (16mer); each with only minor modifications versus the subgenus (e.g. minor positional substitutions in the various peptides; e.g. SEQ ID NOS: 40-42 also add a position 7 modification; SEQ ID NOS: 43-48 at position 16; position 4 may be any of Asn/Lys/Arg; position 15 Glu/Ala).  This subgenus and the peptide species of SEQ ID NOS: 38-47 were not found to be reasonably taught or suggested by the prior art of record, nor was the method of reducing the risk of RSV, in which the peptides claimed were found to have improved treatment over control.  The claimed invention is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654